10F-3 Report CGCM High Yield Investments 9/1/2013 through 2/28/2014 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price ECOPETROL S.A. Western AM 9/11/2013 B of A/Merrill Lynch Verizon Communications Inc. 92343VBR4 Western AM 9/11/2013 JP Morgan Securities Inc Activision Blizzard, Inc. 00507VAE9 Western AM 9/12/2013 JP Morgan Securities Inc Activision Blizzard, Inc. 00507VAC3 Western AM 9/12/2013 JP Morgan Securities Inc Tenet Healthcare Corporation 87243QAA4 Western AM 9/13/2013 B of A/Merrill Lynch Tenet Healthcare Corporation 87243QAC0 Western AM 9/13/2013 B of A/Merrill Lynch Natural Resource Partners L.P. Western AM 9/13/2013 Citigroup Hilton Worldwide Finance Western AM 9/20/2013 B of A/Merrill Lynch Denali Borrower Financial Corp Western AM 9/23/2013 Credit Suisse First Boston Caesars Entertainment Resort Properties, LLC Western AM 9/27/2013 Citigroup NRG Energy, Inc. Western AM 1/10/2014 Barclays Capital Inc CBS Outdoor Americas Inc. 12505FAA9 Western AM 1/16/2014 Deutsche Bank Securities CBS Outdoor Americas Inc. 12505FAC5 Western AM 1/16/2014 Deutsche Bank Securities Patheon Pharmaceutical Services Inc Western AM 1/22/2014 JP Morgan Securities Inc WATERJET HOLDINGS, INC. Western AM 1/24/2014 Goldman Sachs Group Inc Harland Clarke Holdings Corp. Western AM 1/27/2014 Credit Suisse First Boston Parsley Energy, LLC Western AM 1/31/2014 Credit Suisse First Boston American Greetings Western AM 2/5/2014 B of A/Merrill Lynch Vander Intermediate Holding II Western AM 2/11/2014 B of A/Merrill Lynch CEC Entertainment, Inc. Western AM 2/14/2014 Credit Suisse First Boston
